Citation Nr: 0632452	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-06 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
right shoulder.

2.  Entitlement to service connection for incontinence.

3.  Entitlement to an initial compensable evaluation for 
laceration of the left eye.

4.  Entitlement to an initial compensable evaluation for 
residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1996 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Waco, Texas and New Orleans, Louisiana, 
respectively.  In the March 2001 decision, the RO, among 
other things, granted service connection for the left eye and 
right ankle, establishing noncompensable ratings for both 
issues.  (In fact, the RO erroneously established service 
connection for the right eye; however, it corrected the 
matter in a March 2004 rating decision.)  It also denied 
service connection for right shoulder pain.  In the August 
2005 decision, after New Orleans obtained jurisdiction, the 
RO denied service connection for incontinence.  

The decision below addresses the veteran's claims regarding 
the appeals of the initial ratings for the left eye and right 
ankle.  The claims of service connection for the right 
shoulder and incontinence are addressed in the remand that 
follows the Board's decision.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's laceration of the left eye has produced episodes of 
pain, tearing, redness, and light sensitivity; visual acuity 
impairment is not shown.

2.  Since the initial grant of service connection, the 
veteran's right ankle sprain has been manifested by 
subjective chronic complaints of pain and weakness, and 
objective findings of plantar flexion to 45 degrees and 
dorsiflexion to 10 degrees, resulting in moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable (10 percent) 
rating for laceration of the left eye have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.84a, Diagnostic Code 6009 (2006).

2.  The criteria for an initial compensable (10 percent) 
rating for residuals of right ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the left eye and right 
ankle issues has been accomplished.  Through March 2003 and 
August 2003 notice letters, the RO notified the veteran and 
his representative of the legal criteria governing his 
claims.  In a statement of the case (SOC) in April 2002 and 
supplemental SOCs in December 2004 and March 2006, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2003 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran that it was his responsibility to make sure it 
received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, notice referring to criteria for assigning a 
disability rating and an effective date was sent in June 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, a remand of the initial disability rating 
issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the left 
eye and right ankle issues.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Muskogee, Oklahoma, and the VA Outpatient Centers 
(VAOPCs) in Tulsa, Oklahoma, and Lafayette, Louisiana.  
Records from multiple private treatment providers identified 
by the veteran have also been obtained.  Additionally, in 
November 2000, the veteran was afforded a pre-discharge VA 
examination in relation to his claims, the report of which is 
of record.  The veteran also testified at a video conference 
hearing in October 2002.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Left eye

The RO has evaluated the veteran's service-connected left eye 
disability as noncompensable under Diagnostic Code 6009 for 
"unhealed injury of the eye."  Under that code, the 
disability is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a (Diagnostic Code 6009) (2006).

A review of the veteran's service medical records (SMRs) 
reveals that he suffered injuries to his left eye in August 
1997 and March 2000.  As a result, he sustained a laceration 
to his left cornea, which left a corneal abrasion.  In 
November 2000, the veteran was afforded a pre-discharge VA 
examination.  He complained of chronic pain in his left eye, 
especially in the morning.  The examiner diagnosed the 
veteran with mild residual pain in the left eye (the 
examination report erroneously indicated the right eye) and 
found that he had full ocular movement, clear sclera, and 
that his pupils were reactive to light.

Treatment records since service indicate that the veteran 
continues to suffer from chronic pain in his left eye, 
especially in the morning.  He also has intermittent tearing, 
redness, and light sensitivity.  In his October 2002 hearing, 
he stated that the pain torments him and sometimes his 
driving is limited by the disability.  All post-service 
visual acuity testing shows 20/20 corrected vision in his 
left eye.

The above evidence establishes that, since the veteran's 
grant of service connection, his left eye disability has 
manifested symptoms to support a 10 percent rating under 
Diagnostic Code 6009.  The veteran has provided consistent 
and credible accounts of pain and other symptoms in his left 
eye suggestive of active pathology.  However, as the symptoms 
are episodic and do not affect visual acuity or field vision, 
the disability does not warrant a rating higher than the 
minimum 10 percent for active pathology, which in this case 
appears to be represented by unhealed residual of the 
laceration, namely pain.

Right ankle

The RO has evaluated the veteran's service-connected right 
ankle disability as noncompensable under Diagnostic Code 5271 
for "limited motion of the ankle."  Under that code, a 10 
percent rating is warranted for "moderate" limitation of 
motion and a 20 percent rating for "marked" limitation of 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2006).  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71 (Plate II) (2006).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The SMRs indicate that the veteran injured his right ankle 
while running in October 2000.  He sustained a sprained right 
ankle.  In the November 2000 pre-discharge VA exam report, 
the examiner diagnosed the veteran with chronic right ankle 
sprain.  The veteran complained of constant pain in his ankle 
and the examiner found tenderness in the medial malleolar 
area.  X-rays of the tibia were normal.  Range of motion 
testing for the right ankle indicated dorsiflexion to 
10 degrees, extension to 45 degrees, eversion to 25 degrees 
with approximately 5 degrees increased laxity, and inversion 
to 20 degrees with 10 degrees laxity.  

Post-service treatment records indicate that the veteran 
continues to suffer from chronic pain in his right ankle.  In 
a May 2001 progress note from the Tulsa VAOPC, the veteran 
was diagnosed with a right ankle sprain with continued pain.  
No instability was found and x-rays were unremarkable.  A 
July 2001 note showed full range of motion of the right 
ankle.  Additionally, the veteran testified he has 
experienced pain in his right ankle since his discharge from 
active service.  It causes him to limp slightly and increases 
in pain when walking downhill.  Although the disability does 
not cause him to miss work, there is always at least a dull 
ache in the ankle.

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
limited motion findings noted on the November 2000 VA pre-
discharge examination, the Board finds that, since the grant 
of service connection, the veteran's limitation of motion of 
the right ankle more nearly approximates moderate limitation 
of motion of the right ankle joint.  Thus, an initial rating 
of 10 percent is warranted under Diagnostic Code 5271.  While 
recent treatment records have indicated full range of motion, 
the 10 percent rating is appropriate with consideration of 
additional limitation due to the pain, fatigability, and 
weakness, which the veteran suffers from in his right ankle.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a (Diagnostic 
Code 5271); DeLuca, 8 Vet. App. at 202.  The Board does not 
otherwise find that the veteran's limited range of motion of 
the right ankle more nearly approximates marked limitation of 
motion; therefore a higher rating is not warranted under 
Diagnostic Code 5271.  A higher rating is also not warranted 
under other diagnostic codes relating to the right ankle 
because ankylosis, malunion of the os calcis or astragalus, 
or an astragalectomy is not shown.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5270, 5272, 5273, and 5274).

III. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left eye or right ankle disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on all of the above evidence, the Board finds that an 
initial rating of 10 percent, and no higher, for each 
disability-the left eye and right ankle-is warranted.

ORDER

An initial rating of 10 percent for laceration of the left 
eye is granted, subject to the laws and regulations governing 
the payment of monetary awards.

An initial rating of 10 percent for residuals of right ankle 
sprain is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

The Board finds that additional development is necessary 
concerning the issues of service connection for joint pain of 
the right shoulder and incontinence.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), the VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The veteran currently complains of pain in his right shoulder 
and voiding problems due to incontinence.  He has been 
treated for both by VA.  Medical records are absent any 
opinion as to the etiology of these complaints.  SMRs reflect 
treatment for right shoulder pain in February 2000.  They 
also reflect treatment for incontinence in July 2000 and 
August 2000.  The veteran provided hearing testimony that he 
injured his right shoulder after strenuous exercise while in 
service.  He stated that his right shoulder continues to 
bother him.  He also submitted statements indicating that he 
suffered from incontinence on several occasions in service 
and lay statements from his spouse and mother commenting on 
how those same problems continue to the present.

The veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing symptoms such as pain and voiding problems).  He 
has not testified, as he would be medically incompetent to do 
so, about a diagnosis or the etiology of a disability 
underlying right shoulder pain or incontinence.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Given that there are treatment records and competent lay 
evidence that the veteran indeed injured his right shoulder 
and experienced incontinence in service, evidence of 
recurrent symptoms of a right shoulder disability and 
incontinence, lay testimony that the veteran has experienced 
symptoms since service, and insufficient competent medical 
evidence of record for the Board to make a decision on the 
claim, the Board finds that a medical examination and opinion 
is warranted.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

On remand, the RO should afford the veteran VA orthopedic and 
genitourinary examinations to determine the nature of any 
current right shoulder disability and incontinence.  An 
opinion should also be solicited from the examiners as to 
whether it is as likely as not that any current right 
shoulder disability or incontinence had its onset during, or 
can be attributed to, the veteran's period of service, or 
whether it is more likely attributable to other causes.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
VA orthopedic and genitourinary 
examinations to determine the current 
diagnosis(es) and etiology of any right 
shoulder disability and incontinence.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a copy of this remand 
should be made available to the 
examiner(s).  A comprehensive history 
should be obtained from the veteran.  
Based on a thorough review of the 
evidence of record, the examiner(s) 
should provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has a right shoulder 
disability or incontinence that is 
related to his period of military 
service, including the claimed in-service 
injuries.  The examiner(s) should also 
indicate whether or not any such 
disabilities are more likely than not of 
post-service onset.  An opinion should be 
provided as to each disability found.  
All opinions should be set forth in 
detail and explained in the context of 
the record.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2006).)

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the right shoulder 
and incontinence claims.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


